Q1 2011 First Quarter Report Financial and Operating Highlights Three Three months ended months ended March 31, 2011 March 31, 2010 Financial ($000, except as otherwise indicated) Sales including realized hedging $ $ per share (1) $ $ per boe $ $ Funds from operations $ $ per share (1) $ $ per boe $ $ Net income (loss) $ ) $ per share (1) $ ) $ Expenditures on property, plant and equipment $ $ Working capital deficit (2) $ $ Bank indebtedness $ $ Convertible debentures (face value) $ $ Shares outstanding at end of period (000) Basic weighted average shares (000) Operating Daily Production Natural gas (mcf/d) Crude oil and NGLs (bbls/d) Total boe/d @ 6:1 Average prices (including hedging) Natural gas ($/mcf) $ $ Crude oil and NGLs ($/bbl) $ $ based on basic weighted average shares outstanding working capital deficit includes trade and other receivables, prepaid expenses and deposits, trade and other accrued liabilities, and the current portion of capital lease obligations MESSAGE TO SHAREHOLDERS Production Growth Continues with Reduced Costs and Hedging Gains Ø Production for the first quarter of 2011 averaged 24,775 boe/d, an increase of 19% as compared to the first quarter of 2010, after adjusting for non-core asset dispositions. Advantage’s daily production for March 2011 exited at approximately 30,000 boe/d, due to stronger than expected well performance at Glacier and earlier commissioning of the Glacier gas plant expansion to a production capacity of 100 mmcf/d. Ø Funds from operations for the first quarter of 2011 was $40.2 million or $0.24 per share, lower as compared to the $49.7 million or $0.30 per share for the first quarter of 2010. Funds from operations during the first quarter of 2011 was supported by increased production, reduced costs and hedging gains of $6.9 million which partially offset a 29% decrease in realized natural gas pricing. Ø Operating expense for the first quarter of 2011 decreased 13% to $10.08/boe as compared to $11.64/boe during the first quarter of 2010 and a decrease of 5% as compared to $10.56/boe for the fourth quarter of 2010. Operating expense per boe has decreased considerably over the last several years as a result of the increasing contribution of low cost production from Glacier, the continued optimization of our other properties, and the disposition of higher cost non-core assets. We anticipate corporate operating expense will decline further in 2011 as a result of increased production at Glacier. Ø The royalty rate for the first quarter of 2011 as a percentage of sales was 14.3% as compared to 14.7% during the first quarter of 2010. We anticipate that our corporate royalty rate will decline further due to increasing production from Glacier where the effective royalty rate for a new Glacier Montney well is estimated to be approximately 5% over the life of the well. Ø As at March 31, 2011, Advantage’s bank debt was $347.4 million on a credit facility of $525 million resulting in an unutilized capacity of approximately $173.9 million. Our bank indebtedness increased during the first quarter due to ongoing capital activity at Glacier, Alberta that culminated in the completion of our Phase III Montney development program at the end of March. Ø A total of $148.5 million of convertible debentures remain outstanding of which $62.3 million will mature in December 2011 and the balance of $86.2 million will mature in January 2015. Ø Capital expenditures during the first quarter of 2011 amounted to $77.0 million. Approximately 83% of our 2011 capital spending has been invested at Glacier where we completed Phase III of our development program in the first quarter of 2011 ahead of time and on-budget. The Phase III development program at Glacier consisted of drilling 28 net (28 gross) horizontal wells and expanding our Glacier gas plant and gathering system capacity to 100 mmcf/d. Successful Phase III Development Program at Glacier Positions Advantage with a Multi-Decade Montney Drill Inventory Ø Our Phase III capital development program at Glacier was completed ahead of schedule and on-budget during the first quarter of 2011 which resulted in a March 2011 exit rate of 100 mmcf/d. Ø Production performance at Glacier has been higher than anticipated with average daily natural gas production in excess of 60 mmcf/d during the first quarter of 2011 and exiting March 2011 at 100 mmcf/d (16,600 boe/d). Ø Operating costs at Glacier are forecast to decrease to approximately $1.80/boe ($0.30/mcf) due to efficiencies created by increased production through Advantage’s 100% owned Glacier gas plant and the utilization of multi-well production well pads on our land block which simplifies field operations. Ø All Montney horizontal wells drilled at Glacier after May 1, 2010 qualify for a royalty incentive of $2.7 to $3.4 million based on a typical Glacier Montney horizontal well (total length of 4,200 to 4,500 metres). As a result, the effective royalty rate for a new Glacier Montney well is anticipated to be approximately 5% over the life of the well. Phase III Montney Drilling Results Ø In the Upper Montney, drilling results in the extreme northeast and southeast areas of our land block exceeded our expectations and has confirmed the continuation of high quality Upper Montney reservoir characteristics which further proved up significant undrilled acreage. As an example, a four well pad located in the northeast area of our land block tested at an average combined rate of 36 mmcf/d. These results are better than expected and our technical team is currently integrating this into our Montney database that will provide additional information to re-calibrate the future growth potential of our land block. Overall, a total of 24 gross (24 net) Upper Montney wells were drilled as part of our Phase III program which resulted in an average per well test rate of 8.2 mmcf/d which exceeded expectations. Ø In the Lower Montney, Advantage has drilled a total of 12 gross (8.7 net) horizontal wells since 2008 including 4 gross (4 net) wells as part of our Phase III program. The Lower Montney wells to date demonstrate a lower average 30 day initial production rate but exhibit shallower declines which indicates significant reserve potential. We believe that opportunities exist to increase the initial well productivity through improved frac design technology. The Lower Montney is present over the entire Glacier land block and provides a significant opportunity for future reserves growth. Advantage Oil & Gas Ltd. - 2 Ø As part of the Phase III program, two of the Upper Montney wells were partially drilled into the Middle Montney formation. Advantage is encouraged by the resource potential in this horizon. Further evaluation and delineation of this formation is required to prove up reserves in this zone as no reserves were assigned in our 2010 year-end Sproule Reserve Report. Ø Since 2008, a total of 60.0 net Montney horizontal wells (51.3 net Upper Montney and 8.7 net Lower Montney) have been drilled on our 80 net section land block. This results in a drilling density of less than 1 well per section and with a total Montney formation pay thickness of approximately 290 meters, Advantage believes our Montney well inventory could be in excess of 800 wells. Ø Glacier is a unique asset which provides the opportunity for Advantage to develop a large, scaleable natural gas resource play which contains decades of drilling inventory and with one of the lowest cost structures in the Western Canadian Sedimentary Basin. Commodity Hedging Program Ø Advantage’s hedging program includes 28.4 mmcf/d of natural gas for 2011 hedged at an average price of Cdn$6.25 AECO per mcf and 1,500 bbls/d of crude oil for 2011 hedged at an average price of Cdn$91.05 per bbl. Ø Additional details on our hedging program are available at our website at www.advantageog.com. Creation of Longview Oil Corp. Ø On March 7, 2011 Advantage announced that Longview Oil Corp. (“Longview”), a wholly-owned subsidiary of the Corporation, filed a preliminary prospectus on March 4, 2011 for an initial public offering (the “Offering”), to raise gross proceeds of $172.5 million including an over-allotment option of up to 15% of the base offering size, exercisable 30 days following the closing of the Offering. The final prospectus was filed on April 6, 2011, the Offering closed on April 14, 2011 and the over-allotment option was exercised in full on April 28, 2011. Ø Concurrent with closing of the Offering, Longview purchased certain oil-weighted assets from Advantage with consideration comprised of $245.5 million and 29,450,000 common shares of Longview representing a 63% equity ownership. The assets had first quarter 2011 average production of 6,070 boe/d, and December 31, 2010 proved reserves of 20.1 mmboe and proved plus probable reserves of 36.9 mmboe. Advantage used the cash proceeds to reduce outstanding bank indebtedness. Ø As the disposition of the assets to Longview occurred after March 31, 2011 and is not reflected within Advantage’s financial and operating results for the current quarter, we have provided the following supplemental information summarizing production, operating income and expenditures on property, plant and equipment for the three months ended March 31, 2011 relating to the specific assets subsequently owned by each of Advantage and Longview. ADVANTAGE LONGVIEW Three months ended Three months ended March 31, 2011 March 31, 2011 Daily production Natural gas (mcf/d) Crude oil (bbls/d) NGLs (bbls/d) Total (boe/d) Natural gas (%) 91
